—Determination of respondent Housing Authority dated September 16,1998, denying petitioner’s remaining family member grievance concerning *56the subject public housing apartment, unanimously confirmed, the petition denied and the proceeding brought pursuant to CPLR article 78 (transferred to this Court by order of the Supreme Court, New York County [Carol Huff, J.], entered on or about February 25, 1999), dismissed, without costs.
Respondent’s finding that petitioner is not a remaining family member has rational support in the undisputed fact that petitioner did not obtain the written approval required by respondent’s Management Manual (ch VII [E] [1] [a]) before moving into his sister’s apartment. It does not avail petitioner that he continued to live in the apartment after his sister’s belated request for approval was denied (see, Matter of Kolarick v Franco, 240 AD2d 204). That denial was not contested and any challenge thereto is time-barred. We have considered petitioner’s other arguments and find them unpersuasive. Concur — Sullivan, P. J., Ellerin, Lerner and Buckley, JJ.